DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 10) in the reply filed on 03/11/2022 is acknowledged. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 03/11/2022. Currently, claims 1-10 are pending. Claim 9 has been withdrawn from further consideration. No claims have been added, amended and/or cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2018/0268618 (Tsunoda), and further in view of U.S. Patent Appl. Pub. No. 2018/0232796 (Glaser et al. – hereinafter Glaser).

Referring to claim 1, Tsunoda discloses a store management system comprising: 
a store entry management device that reads, from a processing terminal owned by a shopper who wants to enter a store, identification data of the shopper and manages entry of the shopper into the store; [See paragraphs 0012, 0032-0034, 0060] 
a settlement processing device that performs a settlement process for a product purchased by the shopper; [See paragraphs 0025, 0078-0082] 
a communication device that communicates with an external server that manages settlement data of the shopper in association with the shopper identification data; and [See paragraphs 0040, 0078-0082] 
a sales management device, the sales management device 
acquiring the shopper settlement data from the external server via the communication device based on the shopper identification data read by the store entry management device, [See paragraphs 0025, 0078-0082] 

generating electronic receipt data based on the acquired settlement data and the registered sales data, and [See paragraphs 0025, 0026, 0057, 0083, 0084, 0092]
transmitting the generated receipt data, together with the acquired settlement data, to the external server via the communication device. [See paragraphs 0026, 0027, 0057, 0083, 0084]
Tsunoda does not explicitly disclose the limitations: 
a behavior monitoring device that monitors behavior of the shopper that has entered the store; and 
creating sales data of a product purchased by the shopper based on a monitoring result by the behavior monitoring device, and registering the created sales data in association with the acquired settlement data. 
Glaser teaches a system with the limitations: 
a behavior monitoring device that monitors behavior of the shopper that has entered the store; and [See paragraphs 0039, 0070, 0074, 0115]
creating sales data of a product purchased by the shopper based on a monitoring result by the behavior monitoring device, and registering the created sales data in association with the acquired settlement data. [See paragraphs 0040, 0052, 0098, 0103]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Tsunoda to 

Referring to claim 2, the combination of Tsunoda and Glaser discloses the store management system according to Claim 1, wherein when acquiring the shopper settlement data via the communication device based on the shopper identification data, the sales management device causes the store entry management device to permit entry of the shopper into the store. [See Glaser paragraphs 0032, 0038, 0060]

Referring to claim 3, the combination of Tsunoda and Glaser discloses the store management system according to Claim 1, wherein the behavior monitoring device detects a product purchased by the shopper by monitoring behavior of the shopper who has entered the store. [See Glaser paragraphs 0040, 0052, 0098, 0103]

Referring to claim 4, the combination of Tsunoda and Glaser discloses the store management system according to Claim 1, wherein when determining, based on a monitoring result by the behavior monitoring device, that the shopper has left the store, the sales management device causes the settlement processing device to perform the settlement process. [See Glaser paragraphs 0059, 0063, 0090, 0114, 28, 0061, 0065, 0066] 

claim 5, the combination of Tsunoda and Glaser discloses the store management system according to Claim 1, wherein the store entry management device manages entry and exit of the shopper into and from an unattended store, [See Glaser paragraphs 0036, 0044, 0114, 0156, 0157]
wherein the identification data includes shopper identification data registered in advance to use an unattended store and shopper identification data registered in advance to use an electronic receipt service for providing the electronic receipt data, and [See Glaser paragraphs 0052, 0114, 0164]  
wherein the sales management device determines whether the shopper identification data read by the store entry management device is shopper identification data registered in advance to allow the electronic receipt data to be served. [See Tsunoda paragraphs 0025, 0026, 0057, 0083, 0084, 0092]

Referring to claim 8, the combination of Tsunoda and Glaser discloses the store management system according to Claim 6, wherein when determining that the response command including the shopper settlement data associated with the shopper identification data is received via the communication device from the external server, [See Tsunoda paragraphs 0067-0071, 0073, 0076] 
the sales management device
creates a purchase item record for registering the sales data of a product purchased by the shopper in association with the shopper identification data, and [See Tsunoda paragraphs 0067-0071, 0073, 0076] 


Referring to claim 10, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda in view of Glaser as applied to claim 5 above, and further in view of U.S. Patent Appl. Pub. No. 2020/0302417 (Wyper et al. – hereinafter Wyper).

Referring to claim 6, the combination of Tsunoda and Glaser discloses the store management system according to Claim 5 above. The combination does not explicitly disclose the limitations: 
wherein when the shopper identification data read by a store entry management device is shopper identification data registered in advance to allow the electronic receipt data to be served, 
the sales management device
transmits, to the external server via the communication device, an authentication command including the shopper identification data read by the store entry management device, and 
determines whether to receive a response command including the shopper settlement data associated with the shopper identification data via the communication device from the external server. 
Wyper teaches a system with the limitations: 
wherein when the shopper identification data read by a store entry management device is shopper identification data registered in advance to allow the electronic receipt data to be served, [See Wyper paragraphs 0029, 0032, 0035, 0053-0055]
the sales management device

determines whether to receive a response command including the shopper settlement data associated with the shopper identification data via the communication device from the external server. [See Wyper paragraphs 0029, 0032, 0035, 0053-0055]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the teachings of the combination of Tsunoda and Glaser to have incorporated a user identification verification process as in Wyper with the motivation of verifying a user’s identification to allow access to a store. [See Wyper paragraphs 0052, 0054, 0055; Tsunoda paragraphs 0029, 0032] 

Referring to claim 7, the combination of Tsunoda, Glaser and Wyper discloses the store management system according to Claim 6, wherein when determining that the response command including the shopper settlement data associated with the shopper identification data is received via the communication device from the external server, [See Wyper paragraphs 0029, 0032, 0053-0055]
the sales management device causes the store entry management device to permit entry of the shopper into the store. [See Wyper paragraphs 0029, 0032, 0053-0055]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687